Citation Nr: 0900012	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-35 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation of a total right 
arthroplasty, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.

This matter comes before the Board of Veterans' Appeals on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefit sought on appeal.

The Board notes the veteran appealed the disability rating 
assigned in an August 2005 rating decision for degenerative 
arthritis of the lower back, currently evaluated as 20 
percent disabling (See VA Form 9 of October 2005). The claims 
file presently before the Board does not contain a statement 
of the case in regard to this issue, however, it appears that 
a statement of the case was issued December 6, 2007 and 
subsequent RO action has been taken. As such, this matter is 
REFERRED to the RO for the appropriate action, to include, if 
necessary, the issuance of a statement of the case. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the veteran for an examination to 
determine the current severity of the service-connected total 
right arthroplasty.

The veteran previously underwent a VA examination in December 
2004. He contends that his condition has worsened since his 
last examination (See VA Form 9 of October 2005 and December 
2008 statement in support of claim). The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination. Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for total right arthroplasty. These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which is not presently of 
record. He should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2. The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for VA examination by a physician with 
the appropriate expertise. The purpose of 
the examination is to determine the 
current severity of the veteran's total 
right arthroplasty.

The following considerations will govern 
the examination:

The claims folder, including all medical 
records, and a copy of this remand, will 
be reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained, and a copy of this remand.

If deemed appropriate by the examiner, 
the veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state. 

3. The veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4. Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes). If any such action 
does not resolve the claim, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




